Citation Nr: 1119179	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase rating for lumbar strain, currently rated as 20 percent disabling.

2.  Evaluation of right knee arthritis, currently rated as 10 percent disabling.

3.  Evaluation of left knee arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 until September 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Of record is a March 2008 statement with the Veteran's name and social security number, signed by his representative, which states that he was "satisfied with the decisions made regarding his lumbar spine and [bilateral] knee condition" and wished "to withdraw his appeal."  Subsequent communications between the Veteran and the RO, however, demonstrate his intent to continue his appeals of these issues.  Considering all evidence in the light most favorable to the appellant, the Board finds that the claims relating to evaluation of the lumbar spine and knee disabilities were not effectively withdrawn, notwithstanding the signed statement of March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected lumbar strain, and evaluation of arthritis of each knee.  The Veteran has been afforded several VA examinations, however the Board nonetheless finds that such examinations have been deficient for the reasons discussed below.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

Here, the most recent July 2010 VA examination discussed the Veteran's range of motion of the each knee and the thoracolumbar spine.  In reporting ranges of motion the examiner stated that the Veteran had pain with motion, however, he did not indicate at what degree of motion pain began.  The Board recognizes that on VA examination in August 2007 the examiner did indicate where pain began on range of motion of the knees.  However, subsequent VA examination has shown that the Veteran's degree of limitation has worsened and thus the August 2007 examination cannot properly be used to rate the Veteran's service-connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for VA examination of the spine and knees.  In reporting ranges of motion, the examiner is to record the degree of motion at which pain begins.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


